THIRD CORRECTED NOTICE OF ALLOWABILITY

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 was filed after the mailing date of the Notice of Allowance mailed 01/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/05/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,407,555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 12/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,941,244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 12/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents issuing from U.S. Applications 16/066,212 or 16/066,232 or 16/490,205 or 17/162,351 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record do not specifically disclose or suggest multilayer films comprising: (i) a heat-sealable layer; and (ii) a biaxially oriented polyester film comprising polyethylene furandicarboxylate (PEF) resin; wherein the biaxially oriented film has the recited planar orientation coefficient ΔP, thickness, heat-shrinkage, and lamination strength (claim 1); in view of Applicant’s arguments and evidence presented in the HAYAKAWA Declaration filed 06/21/2021 (and the first HAYAKAWA Declaration filed 11/23/2021 and the second HAYAKAWA Declaration filed 06/24/2021 in related Applications Nos. 16/066,212 and 16/066,232) that: (i) PEF resins and films made thereof have thermal and/or crystallization characteristics which materially differ from PET resins and films made thereof, and therefore teachings directed to biaxial oriented PET and other polyester films are not necessarily or automatically applicable to biaxially oriented PEF-containing films with respect to planar orientation coefficients; and (ii) biaxial orientation processes for PEF films disclosed in previously cited references do not inherently or necessarily produce films with the recited range of planar orientation coefficients.  For the purposes of Examination term “polyethylene furandicarboxylate” (PEF) is interpreted as referring to polyester resins in which ethylene-derived units and furandicarboxylic acid-derived units constitute the main or primary components of the polyester.
 	CARMAN, JR ET AL (US 2013/0095271) and WO 2016/032330 (KOLSTAD-WO ‘330) and WO 2017/038092 fail to specifically disclose PEF-containing films with planar 
 	JP 2003-200546 and JP 4470491 (B) and JP 3982385 (B) and CN 103459148 (A) and CN 101899145 (A) and WO 2016/032330 and WO 2018/012572 and WO 2014/100265 and JP 2013-155389 disclose biaxially oriented PEF films, but do not specifically disclose biaxially oriented PEF-containing films with planar orientation coefficients of at least 0.100 and fail to specifically teach or suggest methods of producing biaxially oriented PEF-containing films with specific planar orientation coefficient values.
 	TW 2016-615742 disclose biaxially oriented polyester films containing PEF resin, but do not specifically disclose biaxially oriented PEF-containing films with planar orientation coefficients of at least 0.100 and fail to specifically teach or suggest methods of producing biaxially oriented PEF-containing films with specific planar orientation coefficient values.
 	JP 2001-001399 disclose biaxially oriented PET-based polyester films, but do not disclose or suggest biaxially oriented PEF-containing films or films with specific planar orientation coefficients.
	CN 104955646 (A) and CN 105143967 (A) and CN 104053535 (A) and GOTO ET AL (US 2016/0272771) (equivalent to TW 2015/018399) and JP 2014-043571 and TW 2009-051163 disclose biaxially oriented PET-based polyester films with specific planar orientation coefficients, but do not disclose or suggest biaxially oriented PEF-containing films
	WO 2017/038092 and WO 2017/169553 and EP 3438164 and WO 2017/115736 and WO 2017/11737 do not constitute prior art under 35 U.S.C 102(a) because said references do not name “another inventor”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 14, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787